Title: From James Madison to John Gavino, 11 May 1802 (Abstract)
From: Madison, James
To: Gavino, John


11 May 1802, Department of State, Washington. “Your several Letters up to No. 33, of the 18. March, have been received. The accounts and vouchers which are enclosed in that, are sent to the Treasury Department to be adjusted. I request you to forward the enclosed Letters for Messrs OBrien and Eaton, by the first safe opportunities that offer from Gibraltar.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p. Enclosures were probably JM to Eaton and to O’Brien, both dated 10 May 1802.



   
   JM’s clerk should have written “No. 83.” Gavino’s dispatches numbered 82 through 85 have not been found. His no. 81 is dated 30 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:430), and his no. 86 is dated 5 May 1802.


